EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 14-34 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 14, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure having a series of openings (as shown in Fig. 4), the fluid handling structure for provision of fluid and/or liquid therethrough (paragraph [0147]), the fluid handing structure configured such that the openings are directed, in use, towards a substrate (P) and/or substrate table (2P) configured to support the substrate (as shown in Fig. 3), wherein a first subset of the series of openings (Fig. 4 item 57 or 59) and a second subset of the series of openings (57 or 59) is in fluid communication (as shown in Fig. 4).
Rops et al. discloses a fluid handling structure for a lithographic apparatus configured to contain immersion fluid and comprising a plurality of openings in communication with respective chambers, the first chamber and second chamber being defined between a first member (as shown in Figs. 10-13, chambers 213a and 213b, openings 210, 220).

Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure for a lithographic apparatus requiring “the fluid handling structure having a series of openings, the fluid handling structure for provision of fluid and/or liquid therethrough, the fluid handing structure configured such that the openings are directed, in use, towards a substrate and/or substrate table configured to support the substrate, wherein a first subset of the series of openings 

With respect to claim 16, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure having an extractor comprising a first series of openings formed in the fluid handling structure (as shown in Fig. 4), a gas supply system comprising a second series of openings formed in the fluid handling structure and located outward, relative to a center of the fluid handling structure, of the first series of openings of the extractor, and at least one further opening configured to provide gas between the extractor and the gas supply system (as shown in Fig. 17), the first series of openings, the second series of openings and the at least one further opening directed, in use, towards a substrate (P) and/or a support table (2P) configured to support the substrate (as shown in Figs. 3).
Rops et al. discloses a fluid handling structure for a lithographic apparatus configured to contain immersion fluid and comprising a plurality of openings in communication with respective chambers (as shown in Figs. 10-13, chambers 213a and 213b, openings 210, 220).

Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure for a lithographic apparatus requiring “the fluid handling structure having a first chamber, a second chamber, an extractor comprising a first series of openings formed in the fluid handling structure, a gas supply system comprising a second series of openings formed in the fluid handling structure and located outward, relative to a center of the fluid handling structure, of the first series of openings of the extractor, and at least one further opening configured to provide gas between the extractor and the gas supply system, the first series of openings, the second series of openings and the at least one further opening directed, in use, towards a substrate and/or a support table configured to support the substrate, wherein a first subset of openings of the first and second series of openings and an opening of the at least one further opening is in first fluid communication with the first chamber of the first and second chambers and a second subset of 

With respect to claim 29, Sato discloses a fluid handling structure (Figs. 2 item 31 and 32) for a lithographic apparatus (Fig. 1), the fluid handling structure comprising: 
an extractor comprising a first series of openings configured to extract fluid from an immersion space (as shown in Fig. 4); 
a gas supply system comprising a second series of openings configured to supply gas to the immersion space, each opening of the second series of openings located further from a central portion of the fluid handling structure than an adjacent opening of the first series of openings of the extractor (as shown in Figs. 4 and 17); and 
at least one further opening configured to provide gas, the at least one further opening located between the first and second series of openings (as shown in Fig. 17), 
wherein the first series of openings, the second series of openings and the at least one further opening are directed, in use, towards a substrate and/or a support table configured to support the substrate (as shown in Figs. 3 and 17).
Rops et al. discloses a fluid handling structure for a lithographic apparatus configured to contain immersion fluid and comprising a plurality of openings in communication with respective chambers (as shown in Figs. 10-13, chambers 213a and 213b, openings 210, 220).
However, the combination of Sato and Rops et al. does not teach wherein a first subset of openings of the first and second series of openings and an opening of the at least one further opening is in first fluid communication with the first chamber of the first and second chambers 
Accordingly, the prior art fails to teach or fairly suggest a fluid handling structure for a lithographic apparatus requiring “a first chamber; a second chamber; an extractor comprising a first series of openings configured to extract fluid from an immersion space; a gas supply system comprising a second series of openings configured to supply gas to the immersion space, each opening of the second series of openings located further from a central portion of the fluid handling structure than an adjacent opening of the first series of openings of the extractor; and at least one further opening configured to provide gas, the at least one further opening located between the first and second series of openings, wherein the first series of openings, the second series of openings and the at least one further opening are directed, in use, towards a substrate and/or a support table configured to support the substrate, wherein a first subset of openings of the second series of openings and an opening of the at least one further opening is in first fluid communication with the first chamber of the first and second chambers and a second subset of openings of the second series of openings and an opening of the at least one further opening is in 

Claims 15, 17-22, 23-28 and 30-34 are allowable by virtue of their dependency on claim 14, 16 and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Van Der Blij et al. [US 2012/0162628 A1]
	Nagasaka [US 2013/0050666 A1]
	Bessems et al. [US 2013/0070220 A1]
	Hoefnagels et al. [US 2019/0361357 A1]
	Riepen et al. [US 2010/0313974 A1]
	Sato [US 2014/0285781 A1]
	Riepen [US 2013/0100425 A1]
	Vieyra Salas et al. [US 2019/0204758 A1]

	Nagasaka [US 2013/0059253 A1]
	Hasegawa [US 2009/0122283 A1]
	Van Den Eijnden et al. [US 2020/0409270 A1]
	Philips et al. [US 2011/0255062 A1]
	Thomas et al. [US 2013/0050665 A1]
	Bessems et al. [US 2013/0033692 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882